UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2532



RAMATOUILLE FYE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-534-679)


Submitted:   June 22, 2005                 Decided:   July 20, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI, Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, David V. Bernal, Assistant Director, Anthony P. Nicastro,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ramatouille Fye, a native and citizen of The Gambia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider the Board’s

dismissal of her appeal.      We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion as untimely filed.      See 8 C.F.R. § 1003.2(a)

(2004); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Stewart v.

INS, 181 F.3d 587, 595 (4th Cir. 1999); Yanez-Popp v. INS, 998 F.2d

231, 234 (4th Cir. 1993).     Fye also claims that the Board should

have exercised its sua sponte power to reopen her proceedings.

Other federal appellate courts have found they lack jurisdiction to

review the Board’s decision not to exercise its sua sponte power.

Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th Cir.

2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th Cir. 2003);

Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir. 2003);

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002); Luis v. INS,

196 F.3d 36, 40-41 (1st Cir. 1999).           Even were we to assume

jurisdiction, however, we would find no reversible error in this

case.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions




                                - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -